This is a proceeding in error from the Court of Common Pleas of Hamilton county, in which it is sought to set aside an entry of that court appointing a general receiver for all the assets of plaintiff in error.
In the original petition it is alleged:
"That by reason of the depressed business conditions this defendant did enter into an agreement with this plaintiff and two other creditors whereby defendant was to pay a minimum of $250.00 per month on its *Page 188 
indebtedness, said amount to be prorated on the claims of the three creditors; defendant further agreed that if it failed to make said payment by the fifth day of any month it would turn over its assets to a representative of the three creditors for the purpose of a liquidation of its business for the benefit of all creditors; that defendant has failed to make the minimum payments and has failed to turn over its assets to a representative of the three creditors as agreed."
The prayer of the petition was, however, simply for judgment and the appointment of a receiver. No equitable relief was sought.
An amended petition has since been filed and specific performance of the contract prayed. It would appear therefore that under Section 11894, General Code, the defendant in error is now entitled to a receiver. Hoiles v. Watkins, 117 Ohio St. 165,157 N.E. 557, 61 A.L.R., 1203.
The order appointing the receiver will not be disturbed.
Judgment affirmed.
HAMILTON, P.J., and CUSHING, J., concur. *Page 189